                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                  CENTRAL DIVISION
                                     (at Lexington)

 HENRY MITCHELL STACY,                            )
                                                  )
         Petitioner,                              )     Civil Action No. 5:19-CV-009-CHB
 v.                                               )
                                                  )
 COMMONWEALTH OF KENTUCKY,                        )    ORDER ADOPTING REPORT AND
                                                  )        RECOMMENDATION
                                                  )
         Respondent.                              )
                                                  )

                                     *** *** *** ***
       Henry Mitchell Stacy has petitioned for habeas corpus relief pursuant to 28 U.S.C. §

2254, alleging that he received ineffective assistance of counsel. [R. 1] This matter is before the

Court on the Report and Recommendation filed by United States Magistrate Judge Matthew A.

Stinnett [R. 27], addressing Stacy’s petition.

       As explained by the Report and Recommendation, Stacy accepted a plea deal on January

20, 2015 “for crimes arising from his beating, stabbing, and murdering of [a] man in the course

of committing a robbery.” [R. 27 p. 1] This plea deal recommended “life without the possibility

of parole on murder, ten (10) years on robbery in the first degree, enhanced to twenty (20) years

by the persistent felony offender charge, and one (1) year on tampering with physical evidence

enhanced to ten (10) years by the persistent felony offender charge.” Id. He did not appeal

directly to the Supreme Court of Kentucky, but filed a motion to vacate his conviction on

October 5, 2015, which the state court denied on June 30, 2017. Id. The Kentucky Court of

Appeals affirmed the state court’s denial on July 6, 2018. Id. The instant petition was filed on

January 11, 2019. Id. After reviewing the petition and the record, Magistrate Judge Stinnett

                                                 -1-
concluded that the petition is both procedurally barred and substantively meritless, and

recommended that this Court dismiss the petition and deny a certificate of appealability. Id. at

pp. 1,7.

        Generally, this Court must make a de novo determination of those portions of the Report

and Recommendation to which objections are made. 28 U.S.C. § 636(b)(1). When no

objections are made, this Court is not required to “review . . . a magistrate’s factual or legal

conclusions, under a de novo or any other standard . . . .” See Thomas v. Arn, 474 U.S. 140, 151

(1985). Parties who fail to object to a magistrate judge’s recommended disposition are also

barred from appealing a district court’s order adopting that recommended disposition. United

States v. White, 874 F.3d 490, 495 (6th Cir. 2017); United States v. Walters, 638 F.2d 947, 949-

50 (6th Cir. 1981).

       Magistrate Judge Stinnett’s Report and Recommendation advised the parties that any

objections must be filed within fourteen (14) days. [R. 27 at 7] The time to file objections has

passed, and neither party has filed any objections to the Report and Recommendation nor sought

an extension of time to do so. See id. at 7; Fed. R. Crim P. 59(b). Nevertheless, this Court has

examined the record, and agrees with the Magistrate Judge’s Report and Recommendation.

           Accordingly, and the Court being otherwise sufficiently advised,

        IT IS HEREBY ORDERED as follows:

           1.      The Petition for a Writ of Habeas Corpus [R. 1] is DENIED with prejudice.

        2.         The Magistrate Judge’s Report and Recommendation [R. 27] is ADOPTED as

the opinion of this Court.




                                                 -2-
This the 16th day of October, 2019.




                                      -3-
